                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  SAVANNAH DIVISION


 BOARD OF TRUSTEES, I.B.E.W. LOCAL
 UNION 508 PENSION FUND; and BOARD
 OF TRUSTEES, I.B.E.W. LOCAL UNION
 508 HEALTH AND WELFARE FUND,

                   Plaintiff,                                 CIVIL ACTION NO.: 4:18-cv-238

         v.

 RABEY ELECTRIC COMPANY, INC.,

                   Defendant.


                                  CONSENT FINAL JUDGMENT

        WHEREAS, Plaintiffs, the Board of Trustees of the I.B.E.W. Local Union 508 Pension

Fund and the Board of Trustees of the I.B.E.W. Local Union 508 Health and Welfare Fund

(collectively, the “Plaintiffs”), filed their Complaint in this action on October 10, 2018, alleging,

inter alia, claims for relief against Rabey Electric Company, Inc. (“Defendant”) for Defendant’s

breach of two contracts;

        WHEREAS, Plaintiffs and Defendant have fully agreed and consented that this Court has

jurisdiction over them and the subject matter of this action, and that venue is proper in this Court;

and

        WHEREAS, Plaintiffs and Defendant have fully agreed and consented to the entry of this

Consent Final Judgment as to Defendant without trial or adjudication of any issue of fact or law.

        NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

        1.        This Court has jurisdiction over the subject matter of this action and of the parties

to this action;
       2.      This Court hereby enters final Judgment in the amount of $214,270.03, less

payments received in the amount of $30,000.00, resulting in a total judgment of $184,270.03, in

favor of Plaintiffs and against Defendant;

       3.      Pursuant to Federal Rule of Civil Procedure 54(b), the Court expressly determines

that there is no just reason for delay, and expressly DIRECTS the Clerk to enter this Final

Judgment forthwith and without further notice in the total amount of $184,270.03 in favor of

Plaintiffs and against Defendant, for which let execution issue forthwith.

       The Court further DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 9th day of April, 2019.




                                      R. STAN BAKER
                                      UNITED STATES DISTRICT JUDGE
                                      SOUTHERN DISTRICT OF GEORGIA




                                                 2
